Exhibit 10.5

 

FIRST AMENDMENT TO Licensed Medical Marijuana Facility

Triple Net (NNN) LEASE AGREEENT

 

This First Amendment to the Licensed Medical Marijuana Facility Triple Net (NNN)
Lease Agreement (the “Amendment”) is made this 1st day of January, 2019, by and
between Chino Valley Properties, LLC (the “Landlord”) and Broken Arrow Herbal
Center, Inc. (the “Tenant”), collectively (the “Parties”).

 

RECITALS

 

A. Landlord and Tenant entered into a Licensed Medical Marijuana Facility Triple
Net (NNN) Lease Agreement (the “Chino Valley Lease”) executed and effective as
of May 1, 2018 for the premises commonly known as 2144 and 2148 North Road 1
East Chino Valley, Arizona 83462 (the “Premises”).

 

B. The parties hereto desire to amend the Chino Valley Lease to change the Base
Rent and applicable fees and taxes effective as of January 1, 2019 (the
“Effective Date”).

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for good and valuable consideration, the sufficiency and receipt of which are
acknowledged, the parties agree as follows:

 

AMENDMENT

 

1. Defined Terms. Terms in this Amendment shall have the same meaning as such
terms have in the Chino Valley Lease unless otherwise noted in this Amendment.

 

2. Amendment. As of the Effective Date, the Chino Valley Lease is amended to
delete Exhibit B in its entirety and to replace it with the following:

 

Exhibit B: Rental Payment Schedule

 

1-JAN  BASE RENT  $40,000.00     Monthly 2019 - Base Rent                1-JAN 
RENTAL TAX  $1,200.00     Monthly 2019 - 3%                1-JAN  PROPERTY
TAXES  $2,061.26     Monthly 2019 - 1/12 of Annual     



 

3. Ratification. Landlord and Tenant each hereby reaffirm its rights and
obligations under the Chino Valley Lease as modified by this Amendment. In the
event of a conflict or ambiguity between the Chino Valley Lease and this
Amendment, the terms and provisions of this Amendment shall control.

 





 

 

4. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of such counterparts
shall constitute one Amendment. Execution copies of this Amendment may be
delivered by email, and the parties hereto agree to accept and be bound by
scanned signatures transmitted via email hereto, which signatures shall be
considered as original signatures with the transmitted Amendment having the same
binding effect as an original signature on an original Amendment. 

 

Chino Valley Properties, LLC



 

Broken Arrow Herbal Center, Inc.

          By: /s/ Bryan McLaren   By: /s/ Christopher Carra Name: Bryan McLaren
  Name: Christopher Carra Title: Authorized Agent   Title: Board Member

 

ACCEPTED AND AGREED:       /s/ Alan Abrams   Alan Abrams       /s/ Christopher
Carra   Christopher Carra  

 





